DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Duplicate copies of the original abstract and claim set were received on 08/15/2022 and will not be entered. The amended claim set submitted on 08/15/2022 will be examined in this action.

Response to Arguments
Applicant’s arguments, see page 40, filed August 15th, 2022, with respect to the drawing objections have been considered and are accepted. In light of the amended drawings, the drawing objections have been withdrawn.
Applicant’s arguments, see page 40, filed August 15th, 2022, with respect to the specification objections have been considered and are accepted. In light of the amended specification, the specification objections have been withdrawn.
Applicant’s arguments, see page 40, filed August 15th, 2022, with respect to the claim objections have been considered and are accepted. The claim objections have been withdrawn.
Applicant’s arguments, see pages 40-41, filed August 15th, 2022, with respect to the claim rejections under 35 U.S.C. § 112 have been considered. The claim rejections under 35 U.S.C. §112 have been withdrawn.
Applicant’s arguments, see pages 41-44, filed August 15th, 2022, with respect to the claim rejections under 35 U.S.C. §103 have been considered but are moot because the new grounds of rejection are necessitated by Applicant’s amendments, the instant Office action has been made final.

Response to Amendment
This office action is in response to the amendments and / or remarks filed on August 15, 2022. Claim 6 has been cancelled, and claims 1-5, and 7-21 remain pending and are currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The substitute specification filed 08/15/2022 has been entered because it conforms to 37 CFR 1.125(b) and (c).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claims 1, 4-5, 7, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kitchen (US 20120228168 A1), in view of Minn et al. (US 20130276943 A1), and further in view of Yeung et al. (US 9615641 B2).
	Regarding Claim 1, Kitchen teaches a wallet (400), comprising:
A first shell (300) and a second shell (100) coupled to the first shell (300), the second shell (100) including a storage compartment (152); and first and second rails (118) on each side of the second shell (100) to slideably receive one or more cards (26) in the storage compartment (152). (Figs. 1A-2, 5A-5B; [0046] – [0048])

	Kitchen does not teach a first shell with one or more openings on a shell perimeter adapted to clip one or more objects to the one or more openings; or wherein the first rail comprises a first flexing arm configured to move with respect to the second shell to slideably receive the one or more cards in the storage compartment, and wherein the second rail comprises a second flexing arm configured to move with respect to the second shell to slideably receive the one or more cards in the storage compartment.

Minn et al. further teaches a first shell (wherein plate 12 corresponds to the first shell), having one or more openings (29) on a shell perimeter adapted to clip one or more objects to the one or more openings (29). (Figs. 1-3; [0055])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Kitchen, and provide for shells, and add openings adapted to clip one or more objects on the perimeter of a wallets shell as taught by Minn et al. When combining a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements as it would provide for a wallet having aperture(s) that enable the user to connect it to a keychain, a lanyard or otherwise attachable to another piece of equipment.

	With regards to the first rail flexing arm and the second rail flexing arm, Yeung et al. further teaches wherein a first rail (48) comprises a first flexing arm (50) configured to move (wherein spring (50) moves with respect to the frame (38) of the second shell (12)), with respect to a second shell (12) to slideably receive (wherein cards may be slidably received on sloping upper inner wall as taught by Yeung et al.) the one or more cards in a storage compartment (10), and wherein a second rail (49) comprises a second flexing arm (51) configured to move with respect to a second shell (wherein spring (51) moves with respect to the frame (38) of the second shell (12)) to slideably receive the one or more cards in a storage compartment (10). (Figs. 9-10; Col. 5, Lines 1-19)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet with rails as taught by Kitchen, and provide for flexing arms on either rail as taught by Yeung et al. When combining a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements in order to improve the organized retention of cards within the wallet by incorporating flexing rails to maintain the stack of charge cards in a secure and neat manner.

	Regarding Claim 4, Kitchen further teaches a card wallet (400) comprising a barrier (118) on the front face (104) that prevents the cards from falling out on a Z axis. (Wherein the tabs as taught by Kitchen would prevent the card from falling forward out of the shell (104). (Figs. 1A-2, 5A-5B; [0047] – [0048])

	Regarding Claim 5, Kitchen further teaches a card wallet (400) comprising a barrier (110) on bottom side (110) of the first rail (118) and the bottom side (110) of the second rail (118) to prevent the one or more cards (26) from sliding through the bottom (110). (Wherein the rear wall as taught by Kitchen would prevent the cards from falling out of the card carrier (400)). (Figs. 1A-2, 5A-5B; [0047] – [0048])

	Regarding Claim 7, Kitchen further teaches wherein the first rail (118) and the second rail (118) provides a spring like flex (wherein Kitchen teaches the tab inserts (118) “frictionally engage the edges of the cards that are inserted into the card pocket”, and “are all injection molded out of a durable lightweight and resilient plastic”) to allow cards (26) to slide in or out (wherein the cards are inserted), and yet stay in the storage compartment until removed by hand (wherein Kitchen teaches that “the cards are held firmly while in the pocket” and that cards “can be slidably inserted and removed with ones thumbs”). (Figs. 1-2, 5, 8; [0047], [0056], [0059])

Regarding Claim 12, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 1 except, the wallet comprising an elastic band that wraps around at least one shell to secure a paper document thereto.
Minn et al. further teaches an elastic band (16) that wraps around at least one of the first shell (12) or the second shell (14) to secure a paper document (22) thereto. (Figs. 1-6; [0033])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take wallet as taught by Kitchen, modified above, and combine the elastic band wrapped around a shell for securing a paper document as taught by Minn et al. When combining a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements as it would provide a wallet with an elastic band for securing paper documents.

Regarding Claim 13, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 12 except, wherein the paper document comprises money.
Minn et al. further teaches that the elastic band (16), secures personal items such as paper money (22). (Figs. 1-2; [0033])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take wallet as taught by Kitchen, modified above, and combine the elastic band wrapped around a shell for securing money as taught by Minn et al. When combining a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements as it would provide a wallet with an elastic band for securing money.

	Regarding Claim 19, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 1 except: wherein the openings are used to attach keys, lanyards or tethers.
	Minn et al. further teaches that the openings (29) are used to attach a key chain, or any other attachment apparatus. (Figs. 1-3; [0052])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take wallet as taught by Kitchen, modified above, and combine the openings for securing a key chain or any other attachment apparatus as taught by Minn et al. when combining a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements as it would provide a wallet that can be attached to a keychain, lanyard or the like.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kitchen (US 20120228168 A1), in view of Minn et al. (US 20130276943 A1), further in view of Yeung et al. (US 9615641 B2), as applied to claim 1 above, and further in view of Grannan (US 20180368547 A1).

	Regarding Claim 2, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 1 except, wherein the first rail and the second rail provide an opening for radio frequency identification (RFID) access to at least one card.
	Wherein Kitchen teaches a card carrier (400) providing RFID protection. (Fig. 1; [0055])
	Grannan further anticipates wherein the first rail (120) and the second rail (122) provide an opening (101) for radio frequency identification (RFID) access (wherein the opening (101) between the rails (120, 122) would enable RFID access) to at least one card (140). (Figs. 1, 4A, 4C; [0023])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take wallet as taught by Kitchen, modified above, and provide for an opening between rails as taught by Grannan. When combining a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements as it would enable an RFID protected card to be utilized while remaining retained within the card carrier.

	Regarding Claim 3, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 1 except; wherein the first rail and the second rail comprise a machined cavity forming tracks for the one or more cards to slide in and out of the wallet.
	Grannan further teaches wherein the first rail (120) and the second rail (122) comprise a machined (wherein Grannan teaches “it should be understood that the present invention could be made from any durable material , including , for example , machined or forged metals , such as steel or titanium”), cavity (101) forming tracks (provided by rails (102) for the one or more cards (140) to slide in and out of the wallet (10). (Figs. 1, 4A, 4C; [0023] – [0025])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take wallet as taught by Kitchen, modified above, and provide for a machined opening between rails as taught by Grannan. When combining a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements as it would provide for a consistent manufacturing process for forming tracks which enable a card to slide in and out of a wallet.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kitchen (US 20120228168 A1), in view of Minn et al. (US 20130276943 A1), further in view of Yeung et al. (US 9615641 B2), as applied to claim 1 above, in further in view of Grannan (US 20180368547 A1), and further in view of Murphy (US 7617928 B1).
	Regarding Claim 8, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 1 except; comprising a machined portion positioned at a top portion of the wallet with a predetermined flex to allow one or more cards to slide in and out by hand action and otherwise to stay in the storage compartment.

	Regarding the wallet being machined, Grannan further teaches (“it should be understood that the present invention could be made from any durable material , including , for example , machined or forged metals , such as steel or titanium”). (Figs. 1, 4A, 4C; [0023] – [0025])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take wallet as taught by Kitchen, modified above, and provide for a machined opening between rails as taught by Grannan. When combining a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements as it would provide for a consistent manufacturing process for forming tracks which enable a card to slide in and out of a wallet.
	With regards to a portion positioned at a top portion of the wallet with a predetermined flex to allow one or more cards to slide in and out by hand action and otherwise to stay in the storage compartment.
	Murphy further teaches a portion positioned at a top portion (82) of the wallet (10) with a predetermined flex (wherein Murphy teaches the tab (82) has a flex) to allow one or more cards to slide in and out by hand action (wherein Murphy teaches requiring the force of a user’s fingers to remove the cards (14)) and otherwise to stay in the storage compartment (10). (Figs. 1-5; Col. 4, Lines 17-33)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take wallet as taught by Kitchen, modified above, and provide for an upper biasing member as taught by Murphy. When combining a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements in order to prevent the cards from falling out of the insertion slot without the user’s intervention.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kitchen (US 20120228168 A1), in view of Minn et al. (US 20130276943 A1), further in view of Yeung et al. (US 9615641 B2), as applied to claim 1 above, and further in view of Sheba et al. (US 8047363 B2).

	Regarding Claim 9, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 1 except; wherein the first rail and the second rail generate a clicking noise.
	Wherein Kitchen teaches multiple rails (118). (Figs. 1A-2, 5A-5B; [0047] – [0048])
	Sheba et al. further teaches a card retention device (100) wherein a rail (200) may generate a clicking noise. (Wherein Sheba et al. teaches “The audible and/or tactile feedback may include an audible click and corresponding tactile feedback that is communicated to the user through the memory card”). (Figs 2A-2E; Col. 5, Lines 8-17)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take wallet as taught by Kitchen, modified above, and provide for rails producing a clicking noise as taught by Sheba et al. When combining a known technique to a known device ready for improvement to yield predictable results; one would be motivated to implement an audible clicking noise as a card is retained in order to render affirmation to the user that their card is secure in the wallet.


	Regarding Claim 10, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 1 except; wherein the first rail and a second rail generate a clicking feel when a card is inserted into the storage compartment.
	Wherein Kitchen teaches multiple rails (118). (Figs. 1A-2, 5A-5B; [0047] – [0048])
	Sheba et al. further teaches wherein a rail (200) can generate a clicking feel when a card (114) is inserted into the storage compartment (100). (Wherein Sheba et al. teaches “The audible and/or tactile feedback may include an audible click and corresponding tactile feedback that is communicated to the user through the memory card”). (Figs 2A-2E; Col. 5, Lines 8-17)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take wallet as taught by Kitchen, modified above, and provide for rails producing a clicking sensation as taught by Sheba et al. When combining a known technique to a known device ready for improvement to yield predictable results; one would be motivated to implement rails that generate an audible tactile clicking sensation as a card is retained in order to render affirmation to the user that their card is secure in the wallet.

	Regarding Claim 11, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 1 except; wherein the first rail and the second rail generate a clicking noise, and a smooth and secure grasp of the card when the card is removed.

	Wherein Kitchen teaches multiple rails (118). (Figs. 1A-2, 5A-5B; [0047] – [0048])
	Sheba et al. further teaches a card retention device (100) wherein a rail (200) may generate a clicking noise. (Wherein Sheba et al. teaches “The audible and/or tactile feedback may include an audible click and corresponding tactile feedback that is communicated to the user through the memory card”), and wherein the card requires a secure grasp of a user to remove the card. (Figs 2A-2E; Col. 4; Lines 58-64; Col. 5, Lines 8-17)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take wallet as taught by Kitchen, modified above, and provide for rails producing a clicking noise as taught by Sheba et al. When combining a known technique to a known device ready for improvement to yield predictable results; one would be motivated to implement rails that generate an audible clicking noise through a user’s grasp as a card is retained in order to render affirmation to the user that their card is secured or removed from the wallet.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kitchen (US 20120228168 A1), in view of Minn et al. (US 20130276943 A1), further in view of Yeung et al. (US 9615641 B2), as applied to claim 1 above, and further in view of Haarburger (US 20170035169 A1).

	Regarding Claim 14, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 1 except; the wallet comprising a tool stored in the storage compartment.
	Wherein Kitchen teaches a wallet (400) with a storage compartment (152). (Figs. 1A-2, 5A-5B; [0046] – [0048])
	Harrburger further teaches a tool (100) configured to be stored in a storage compartment of a wallet (wherein the multi-tool as taught by Harrburger is in a configuration capable of being stored in a wallet). (Figs. 1-4; [0010], [0014]-[0015])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Kitchen, modified above, and provide for a multi-tool configured to be stored in a storage compartment of a wallet, and a flat edge opposed to an angled edge as taught by Harrburger. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to combine these elements as it would provide for a wallet that has a receivable multi-tool configured to perform a plurality of utility functions.

Regarding Claim 15, Kitchen modified above teach all of the elements of the present invention as described above in claim 14 except, wherein the tool provides at least 5 functions.
Haarburger further teaches a tool (100), that provides at least 5 functions. Wherein Haarburger teaches that the tool (100) may be used as a bottle opener (125), a hex wrench portion (135), a measuring portion (150), a scraper (155), and a screwdriver (140). (Figs. 1-4; [0010]-[0015])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Kitchen, modified above, and provide for a flat multi-tool as taught by Harrburger. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to combine these elements to provide for a wallet with a tool having multifunctional utility.

	Regarding Claim 16, Kitchen modified above teach all of the elements of the present invention as described above in claim 14 except, wherein the tool comprises two or more of: a seat belt cutter, serrated/sharpened edges, a chisel, two paracord tensioners, oxygen wrench, a nail pryer, a hex wrench, and a bottle opener.
Harrburger further teaches wherein the flat multi-tool (100) comprises a hex wrench (135), and a bottle opener (125). (Figs. 1-4; [0011]-[0012])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Kitchen, modified above, and provide for a flat multi-tool incorporating a hex wrench and a bottle opener as taught by Harrburger. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to combine these elements to provide for a wallet with a tool having a bottle opener and a hex wrench for use at the users disposal.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kitchen (US 7918335 B1), in view of Minn et al. (US 20130276943 A1), further in view of Yeung et al. (US 9615641 B2), further in view of Haarburger (US 20170035169 A1), as applied to claim 14 above, and in further view of Beckley (US 9125465 B2).

	Regarding Claim 17, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 14 except: Wherein the tool slides into a cavity where the cards are stored, and is nested securely within the cavity with two safety locks.
	Harrburger further teaches a flat multi-tool (100) configured to be stored in a storage compartment of a wallet, (wherein the multi-tool as taught by Harrburger is in a configuration capable of being stored in a wallet). (Figs 1-4; [0010])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Kitchen, modified above, and providing for a tool as taught by Harrburger. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to combine these elements to provide for a wallet with a flat multi-tool for the user.
	Beckley further teaches that the tool (wherein the container portion (1) corresponds to the tool of the present invention), slides into a cavity (2) where the cards are stored, and is nested securely within the cavity (2) with two safety locks (9, 10 and 16). (Figs. 1-3, 7a-d; Col. 4, Lines 37-67)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Kitchen, modified above, by combining the tool as taught by Harrburger, and implementing the storage and locking features as taught by Beckley. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to combine these elements to provide for a wallet with a flat multi-tool that can be stored securely within a compartment with integrated locks to prevent inadvertent loss of the multi-tool for the user. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kitchen (US 20120228168 A1), in view of Minn et al. (US 20130276943 A1), and further in view of Yeung et al. (US 9615641 B2).

	Regarding Claim 20, Kitchen teaches a method for storing cards; comprising coupling a second shell (100) coupled to the first shell (300) with a storage compartment therein (152), and providing two rails (118) on the sides of the second shell (100) to slideably receive a card in storage (26) in the storage compartment (152). (Figs. 1A-2, 5A-5B; [0046] – [0048])

	Kitchen does not teach a first shell with one or more openings on a shell perimeter adapted to clip one or more objects to the one or more openings; or wherein the first rail comprises a first flexing arm configured to move with respect to the second shell to slideably receive the one or more cards in the storage compartment, and wherein the second rail comprises a second flexing arm configured to move with respect to the second shell to slideably receive the one or more cards in the storage compartment.

Minn et al. further teaches a first shell (wherein plate 12 corresponds to the first shell), having one or more openings (29) on a shell perimeter adapted to clip one or more objects to the one or more openings (29). (Figs. 1-3; [0055])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Kitchen, and provide for shells, and add openings adapted to clip one or more objects on the perimeter of a wallets shell as taught by Minn et al. When combining a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements as it would provide for a wallet having aperture(s) that enable the user to connect it to a keychain, a lanyard or otherwise attachable to another piece of equipment.

	With regards to the first rail flexing arm and the second rail flexing arm, Yeung et al. further teaches wherein a first rail (48) comprises a first flexing arm (50) configured to move (wherein spring (50) moves with respect to the frame (38) of the second shell (12)), with respect to a second shell (12) to slideably receive (wherein cards may be slidably received on sloping upper inner wall as taught by Yeung et al.) the one or more cards in a storage compartment (10), and wherein a second rail (49) comprises a second flexing arm (51) configured to move with respect to a second shell (wherein spring (51) moves with respect to the frame (38) of the second shell (12)) to slideably receive the one or more cards in a storage compartment (10). (Figs. 9-10; Col. 5, Lines 1-19)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet with rails as taught by Kitchen, and provide for flexing arms on either rail as taught by Yeung et al. When combining a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements in order to improve the organized retention of cards within the wallet by incorporating flexing rails to maintain the stack of charge cards in a secure and neat manner.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kitchen (US 20120228168 A1), in view of Minn et al. (US 20130276943 A1), in further in view of Yeung et al. (US 9615641 B2), as applied to claim 20 above, and further in view of Grannan (US 20180368547 A1).

	Regarding Claim 21, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 20 except, wherein the first rail and the second rail provide an opening for radio frequency identification (RFID) access to at least one card.
	Wherein Kitchen teaches a card carrier (400) providing RFID protection. (Fig. 1; [0055])
	Grannan further anticipates wherein the first rail (120) and the second rail (122) provide an opening (101) for radio frequency identification (RFID) access (wherein the opening (101) between the rails 122 would enable RFID access) to at least one card (140). (Figs. 1, 4A, 4C; [0023])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take wallet as taught by Kitchen, modified above, and provide for an opening between rails as taught by Grannan. When combining a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements as it would enable an RFID protected card to be utilized while remaining retained within the card carrier.

	Allowable Subject Matter
Claim 18 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 103 as applied to claims 1 and 14 from which it is dependent.
	Regarding Claim 18, The prior art of record, in view of the rejections set forth for claims 14 above, does not teach the wallet further comprising a second tool attached to a nylon strap to slide in and out of a clasp pocket to open and close the wallet and the second tool provides one or more of: a small chisel, a hex wrench, a bottle opener, a flat head or a Phillips head screwdriver.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Van Geer (US 8899411 B2), teaches a credit card holder featuring a flexible friction element for retaining cards.
Van Geer (US 10201216 B2), teaches a currency and credit card holder featuring an elastic band.
Harada et al. (US 5929427 A), teaches a portable card reader featuring elastic rails and upper tabs for retaining cards.
Kisling (US D808765 S), teaches a flat multitool with more than five functions that can be receivable in a wallet.
                                                                                                                                                                               
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733            

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733